DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 32-37 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the patient". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al., Effects of intramyocardial injection of platelet-rich plasma on the healing process after myocardial infarction. Coronary Artery Disease, Vol. 19, No. 5 (Aug 2008) pages 363-370 (hereinafter Li). 
Li discloses methods of treating rats suffering from myocardial infarction by administering platelet rich plasma (PRP) to the ischemic region of the myocardial infarction (Abstract). Li discloses preparing an allogeneic PRP and injecting the PRP into the area supplied by the damaged left anterior descending artery (i.e., injected at the site of ischemic damage) (Preparation of activated platelet concentrate and measurement of vascular endothelial growth factor, Rat model of myocardial infarction). Li explains that injection of the PRP into the infarct area leads to improved ventricular remodeling and accelerated healing (Discussion). Li hypothesizes that the PRP protects myocardial cells by reducing apoptosis, promotes angiogenesis to rejuvenate damaged myocardium, and enhance collagen deposition (Discussion). Therefore, every limitation of claims 32 and 35 are present in Li and the subject matter is anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, US Patent No. 7,462,268 (hereinafter Mishra, cited on IDS dated 10/5/16) in view of Eppley et al., Platelet quantification and growth factor analysis from platelet-rich plasma: implications for wound healing. Plastic and Reconstructive Surgery, Vol. 114 No. 6 (November 2004) pages 1502-1508 (hereinafter Eppley, cited on IDS dated 10/8/19)., as evidenced by White Blood Cell Count, Datasheet [online]. RnCeus, 2013 [retrieved on 2016-01-15]. Retrieved from the Internet: <URL: http://www.rnceus.com/cbc/cbcwbc.html>. (hereinafter WBC Count, cited on IDS dated 10/8/19), What is Platelet Count, cited on IDS dated 10/8/19), and Teringova et al., Apoptosis in ischemic heart disease. Journal of Translational Medicine, Vol. 15 (2017) page 87 (hereinafter Teringova). 
Mishra discloses methods of making and using whole blood-derived compositions (Abstract). In a preferred embodiment, a whole sample of blood is obtained from a patient, the sample is concentrated and separated to obtain platelet rich plasma (PRP), and neutrophils are depleted from the PRP (col 2 ln 41-48).  Mishra discloses first obtaining PRP from whole blood using known systems, including the Gravitational Platelet Separation (GPS) system (Biomet, Warsaw, Indiana) (col 2 ln 41-48, col 5 ln 45-55). The whole blood may be autologous, allogeneic, or pooled (col 8 ln 48-64). Mishra explains that platelet rich plasma obtained by these systems typically contains platelets at a concentration greater than the concentration of platelets in whole blood (col 8 ln 48-64). Mishra then discloses depleting the PRP of neutrophils by at least 5 percent and up to more than 75 percent (col 5 ln 56-col 6 ln 13). In a preferred embodiment the neutrophils are depleted by more than 75 percent as compared to whole blood (depletion by 75% corresponds to a neutrophil concentration of 625 to 1750 neutrophils/µl as evidenced by WBC Count) (col 5 ln 56-col 6 ln 13). Mishra explains that it advantageous to deplete the composition of neutrophils, as they can cause tissue inflammation and cause lung damage (col 1 ln 24-67, col 3 ln 61-col 4 ln 3). Platelets, monocytes and lymphocytes have a negative surface membrane charge where neutrophils have a neutral surface membrane charge (col 4 ln 4-24). Neutrophils also have a larger and less deformable size as compared to other blood components (col 4 ln 17-24). Depletion of the neutrophils from the PRB is accomplished by forcing the PRB through a narrow, twisted and/or charged environment to preferentially remove the neutrophils from the other blood components (col 4 ln 17-24). Mishra explains the neutrophil depleted PRP composition is useful for the treatment of tissue damage and injuries, such as damaged cardiac tissue (col 2 ln 56-65, col 6 ln 14-23, col 8 ln 3-29, col 11 ln 5-9). The composition may be administered via any suitable means, including via syringe or catheter (col 10 ln 20-30, col 14 ln 46-49). 
Mishra does not explicitly disclose that the composition is used to reduce apoptosis in ischemia damaged tissue. However, Mishra discloses that the composition may be used to treat injuries to organ systems or any internal organ (col 6 ln 14-24, col 8 ln 3-29, col 11 ln 5-9, col 15 ln 20-30).  Mishra further discloses identifying a tissue injury in need of treatment and administering the composition (col 6 ln 14-24, col 8 ln 3-29). Mishra also specifically discloses administering the composition to patients suffering from acute myocardial infarction (i.e., cardiac ischemia) or peripheral vascular occlusive disease (i.e., peripheral ischemia) at the site of damage to treat the injured tissue (col 14 ln 33-50, col 15 ln 44-58). As explained by Teringova, apoptosis plays a significant role in myocardial damage in patients with acute myocardial infarction. As Mishra explicitly discloses administering the composition to treat cardiac tissue damage due to myocardial infarction, there is a suggestion present in Mishra that the composition could be used to reduce apoptosis in ischemia damaged tissue. 
Mishra does not disclose that the platelets, lymphocytes and monocytes are present at a certain concentration. 
Eppley discloses methods of obtaining PRP from autologous whole blood (Abstract). Eppley discloses using the GPS system (Biomet, Warsaw, Indiana) to obtain PRP using the buffy layer method (Preparation of platelet rich plasma). Eppley explains that PRP prepared in this manner consists of concentrated platelets and white blood cells (Preparation of platelet rich plasma). Eppley also discloses that the buffy layer method of concentration results in an average 8 fold increase in platelet concentration (an 8 fold increase in platelets corresponds to a concentration of between 1.2 x 106 to 3.6 x 106 platelets/µl as evidenced by Platelet Count), and a 5.4 fold increase in white blood cell concentration (a 5.4 fold increase in white blood cell concentration corresponds to a concentration of 9,180 to 18,900 lymphocytes/µl, and 1,080 to 3,240 monocytes/µl as evidenced by Platelet Count) (Hematology analysis of platelet rich plasma, Figure 1). As Mishra explicitly discloses using PRP prepared using the same GPS system (col 5 ln 45-55) used in Eppley, it would have been obvious to one of ordinary skill in the art that the neutrophil depleted PRP composition of Mishra.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, US Patent No. 7,462,268 (hereinafter Mishra, cited on IDS dated 10/5/16) in view of FDA Guidelines, Guidance for Industry: Biological Product Deviation, Reporting for Blood and Plasma Establishments [online]. Food and Drug Administration, October 2006 [retrieved on 2013-08-01]. Retrieved from the Internet: <URL: http://www.fda.gov/downloads/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInformation/Guidances/Blood/UCM062918.pdf>. (hereinafter FDA Guidelines, cited on IDS dated 10/8/19).
Mishra also does not explicitly disclose that the composition is checked for quality control prior to administration. However, quality control steps are standard operating procedure for the administration of blood-derived products to patients, as evidenced by FDA Guidelines. Therefore, it would have been obvious to one of ordinary skill in the art to test the composition for conformance prior to administration.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KARA D JOHNSON/Primary Examiner, Art Unit 1632